                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INRE:                                                CIVIL ACTION NOS. 19-cv-0163
EDWARD THOMAS KENNEDY,                                                 19-cv-0212
     Plaintiff,

                                      MEMORANDUM

KEARNEY,J.                                                                      January 25, 2019

        Edward Thomas Kennedy of Breinigsville, Lehigh County filed at least eleven federal

lawsuits in 2018, and now two already in 2019, almost always challenging the same issues: conduct

in Lehigh County in Summer 2017; disputes with the federal government and its agencies

regarding his taxes; and, habitation disputes concerning his residence. Along with several of our

colleagues, we dismissed these eleven 2018 lawsuits. He files these cases without incurring a dime

because he swears to being a pauper allowing him (under Congress' mandate) to file a federal

court case without paying the $400 in filing and administrative fees for each case ($4,400 in lost

fees alone in 2018). In early 2019, Mr. Kennedy filed two lawsuits before us today challenging

conduct already reviewed and dismissed in this Court including now suing the opposing lawyers

in one of his dismissed cases. Again, he swears to his pauper status requiring we allow him to file

these two cases without paying the fees. He burdens the public servants with repetitive frivolous

cases without incurring a single cost. We grant him in forma pauperis status today for these two

cases. We today dismiss these two new cases. And to ensure we more effectively preserve the

public resources consistent with Congressional mandate, we require Mr. Kennedy show cause as

to why we should allow him to file cases on duplicative fact patterns unless he is in imminent

danger without paying the fees required from every other citizen.
I.      Mr. Kennedy's dismissed informa pauperis cases.

        A.       Mr. Kennedy filed eleven cases in 2018 based on three fact patterns. 1

                 1.      Kennedy v. Commissioner, No. 18-257

        On January 18, 2018, Mr. Kennedy sued the Commissioner of the Internal Revenue

Service, an IRS John Doe employee, Equifax, and its Chief Executive Officer Richard F. Smith. 2

On January 31, 2018, Judge Leeson dismissed Mr. Kennedy's claims against Equifax and Mr.

Smith as duplicative of claims he raised in Civil Action No. 18-214, which Mr. Kennedy filed two

days earlier. 3 Mr. Kennedy alleged IRS officials intentionally inflicted emotional distress upon

him when the IRS sent him a letter informing him he owed $75,957.35 in unpaid federal taxes.

The United States appeared as the real party in interest and in place of the Commissioner and John

Doe.

        On June 18, 2018, Judge Leeson granted the United States' motion to dismiss the

Complaint for lack of subject matter jurisdiction and for failure to state a claim. 4 Judge Leeson

concluded Mr. Kennedy's claim could not be brought under the Federal Tort Claims Act because

the United States had not waived its sovereign immunity with respect to torts arising from the

collection of taxes. 5

                2.       Kennedy v. Hanna, No. 18-977

        On March 6, 2018, Mr. Kennedy sued Lehigh County Sheriff employees alleging multiple

officers, including Sheriff Joseph Hanna, surrounded his residence and threatened to arrest him

using extreme force on June 2, 2017. 6 He alleged Lehigh County deputy sheriffs assaulted and

falsely imprisoned him in the parking lot of a Target store on August 28, 2017. 7 He also alleged,

while being held at the Lehigh County Jail, defendants subjected him to rectal examinations, non-

consensual medical examinations, and imprisonment in solitary confinement. 8 On March 23,



                                                2
2018, Judge Jones granted Mr. Kennedy leave to proceed informa pauperis and directed service

of his Complaint. 9   After dozens of docket entries, a dismissal and an unsuccessful appeal, the

docket reflects this case is now dismissed. The docket reflects attorneys David Backenstoe and

David J. MacMain represented various defendants, apparently leading to Mr. Kennedy suing them

now in one of today's cases.

               3.      Kennedy v. Commonwealth, No. 18-3374

        On August 8, 2018, Mr. Kennedy sued the Commonwealth of Pennsylvania and Governor

Tom Wolf10 for the same things he sued the Lehigh County Sheriff relating to conduct in Summer

2017 in No. 18-977. 11 On August 24, 2018, Judge Jones granted Mr. Kennedy leave to proceed in

forma pauperis and dismissed his Complaint. 12        Judge Jones found the Commonwealth of

Pennsylvania entitled to Eleventh Amendment immunity, and nothing in the Complaint "plausibly

suggest[ed] that Governor Wolf either maintained a policy or custom which caused the alleged

harm or had any personal involvement in the events Kennedy describes. " 13 Judge Jones also

dismissed claims arising from the events involving Lehigh County agents without prejudice to Mr.

Kennedy proceeding in the earlier filed No. 18-977 . 14 Judge Jones declined leave for Mr. Kennedy

to file an amended complaint.

               4.     Kennedy v. Jones, No. 18-3442

       On August 13, 2018, Mr. Kennedy sued Brian S. Jones, the IRS, William M. Paul, Bruce

K. Meneely, Nancy B. Romano, Harry J. Negro, Douglas H. Shulman, Mark W. Everson, Charles

0. Rossetti, John Koskinen, David J. Kautter, R.B. Simmons, and Michael Wright, raising state

law claims challenging the IRS' s placement of liens on his assets due to balances owed for taxable

years 2006 and 2007. 15 On September 21, 2018, Judge Smith granted Mr. Kennedy leave to

proceed in forma pauperis and dismissed his Complaint for lack of subject matter jurisdiction. 16



                                                3
Judge Smith held the Court lacked jurisdiction to consider claims seeking review of the Tax

Court's decision dismissing a petition Mr. Kennedy had filed there "because the Courts of Appeals

have exclusive jurisdiction to review decisions of the Tax Court." 17 Judge Smith also found Mr.

Kennedy failed to "include sufficient allegations to invoke this court's diversity jurisdiction

because he has not included any allegations about the citizenship of any defendant and the IRS is

entitled to sovereign immunity." 18 Judge Smith granted Mr. Kennedy leave to file an amended

complaint in light of his pro se status. 19

        Mr. Kennedy filed an amended complaint on September 26, 2018, suing the IRS, Brian S.

Jones, William M. Paul, Bruce K. Meneely, Nancy B. Romano, Harry J. Negro, David John

Kautter, RB. Simmons, Michael Wright, the Commonwealth of Pennsylvania, the United States

Department of the Treasury, the Office of Treasurer of the United States, the United States Postal

Service, Steven Temer Mnuchin, Jovita Carranza, Megan Brennan, and Thomas Marshal as

Defendants. 20 His amended complaint largely copied from the original dismissed complaint and

asserted claims under the Racketeer Influenced and Corrupt Organizations Act ("RICO"), the Fair

Debt Collection Practices Act ("FDCPA"), and various state law torts. On November 14, 2018,

Judge Smith dismissed Mr. Kennedy's amended complaint. 21 Judge Smith found Mr. Kennedy

failed to state a claim for relief under RICO and the FDCPA, and he lacked standing to raise a

claim the defendants failed to provide a republican form of govemment. 22 Judge Smith declined

to exercise supplemental jurisdiction over Mr. Kennedy's state law claims and found he had again

failed to meet his burden of demonstrating subject matter jurisdiction over those claims. 23 Judge

Smith denied Mr. Kennedy leave to file a second amended complaint. 24




                                                4
                 5.    Kennedy v. Getz, No. 18-3532

        Undeterred by the Court's dismissal in No. 18-3374, on August 20, 2018, Mr. Kennedy

returned to his theme of damages arising from the Lehigh County Sheriffs' conduct in Summer

2017 by now suing Bradley J. Getz, Richard H. D'Ambrosia, Robert Evanchick, the Pennsylvania

State Police, Judge Malachy Edward Mannion, Magistrate Judge William I. Arbuckle, the

Pennsylvania Bar Association, the Unified Judicial System of Pennsylvania, Chief Justice Thomas

Saylor, Philip Carl Petrus, Richard Charles Clink, Thomas B. Darr, and the Administrative Office

of the Pennsylvania Courts. 25 Once again, Mr. Kennedy referenced the events of June 2, 2017 and

August 28, 2017 in Lehigh County, as well as his imprisonment from August 28-30, 2017. 26

Specifically, Mr. Kennedy alleged "Getz and others" injured him on June 2, 2017 and all the

Defendants kidnapped him on August 28, 2017. 27 But he adds Mr. Petrus and Mr. Clink injured

him during court proceedings in Frackville and Port Carbon, Pennsylvania. 28 Mr. Kennedy

contended Chief Judge Saylor, Judge Mannion, and Magistrate Judge Arbuckle "(probably)

obstructed justice in these matters by their failure to respond to Kennedy's complaints, and by the

Mannion/Arbuckle 'Order' found at Exhibit 5."29 He also faulted those individuals, as well as Mr.

Evanchick, Mr. Clink, and Mr. Petrus, for "ignor[ing his] Common law petition to vacate a void

judgment. " 30

        On August 27, 2018, Judge Schmehl granted Mr. Kennedy leave to proceed in forma

pauperis and dismissed this Complaint. 31 Judge Schmehl found Mr. Kennedy maliciously filed

this case because he was once again seeks damages for events in Lehigh County occurring on June

2, 2017, August 28, 2017, as well as his incarceration from August 28-30, 2017. 32 Judge Schmehl

further concluded Mr. Kennedy failed to state a civil conspiracy claim under 42 U.S.C. § 1983,

and he could not proceed on his § 1983 claims against several of the defendants because they were



                                                5
either entitled to Eleventh Amendment immunity or absolute judicial immunity. 33 Judge Schmehl

denied Mr. Kennedy leave to file an amended complaint.

        Judge Schmehl also placed Mr. Kennedy on notice "filing another new case regarding these

same events [in Lehigh County] may result in restriction of his filing privileges." 34

                6.     Kennedy v. Romano, No. 18-3648

        On August 24, 2018, Mr. Kennedy sued Nancy B. Romano, Brian S. Jones, William M.

Paul, Bruce K. Meneely, Harry J. Negro, Douglas H. Shulman, Mark W. Everson, Charles 0.

Rossotti, John Koskinen, David J. Kautter, Megan J. Brennan, Thomas J. Marshall, Steven Terner

Mnuchin, and the IRS Office of Chief Counsel. 35 Mr. Kennedy now alleged various state law

claims alleging the defendants, all of whom were current or former employees of the Department

of the Treasury or the Internal Revenue Service, provided false information about him to the Social

Security Administration, which affected his benefits.

        On September 24, 2018, Judge Smith granted Mr. Kennedy leave to proceed in forma

pauperis and dismissed his Complaint because Mr. Kennedy failed to establish subject matter

jurisdiction. 36 Judge Smith granted Mr. Kennedy leave to file an amended complaint. 37 On

November 9, 2018, Judge Smith dismissed this case after Mr. Kennedy failed to file an amended

complaint. 38

                7.    Kennedy v. University of Notre Dame Du Lac, No. 18-3747

       On August 27, 2018, Mr. Kennedy sued in the United States District Court for the Northern

District of Illinois against the University of Notre Dame du Lac, John I. Jenkins, Notre Dame Law

School, the American Bar Association, the American Bar Association Board of Governors, Nell

Jessup Newton, the Commonwealth of Pennsylvania, the Pennsylvania Bar Association, John

Brennan, the Law School Admissions Counsel, Leanne M. Shank, and Kellye Teste, essentially



                                                 6
claiming he should have been granted admission to various law schools despite not taking the Law

School Admission Test. 39 The Northern District of Illinois transferred the matter to this Court on

August 30, 2018. On September 12, 2018, Judge Jones granted Mr. Kennedy leave to proceed in

forma pauperis and dismissed his Complaint as legally frivolous. 40 Judge Jones found Mr.

Kennedy premised his Complaint "on legal conclusions and phrases that do not shed any light on

how [Kennedy] was legally wronged by virtue of the denial of his law school applications."41 Mr.

Kennedy did not appeal.

                 8.      Kennedy v. Commonwealth of Pennsylvania, No. 18-4071

        On September 10, 2018, Mr. Kennedy sued the Commonwealth of Pennsylvania

challenging a Pennsylvania statute criminalizing harassment, 42 alleging 18 Pa. Cons. Stat§ 2709

is unconstitutional because it "exceeds the Defendant's jurisdiction, and because it exceeds the

Commonwealth of Pennsylvania state government's jurisdiction, the Plaintiff (and all of we the

people) is injured in loss of rights. " 43

        On September 27, 2018, Judge Pappert granted Mr. Kennedy leave to proceed informa

pauperis and dismissed his Complaint for lack of standing, finding nothing in the Complaint

"provides a basis for concluding [Kennedy] has standing to challenge the statute in question." 44

Judge Pappert provided Mr. Kennedy an opportunity to file an amended complaint. Rather than

filing an amended complaint, Mr. Kennedy filed an appeal which is now subject to dismissal (since

October 18, 2018) due ajurisdictional defect.

                9.       Kennedy v. Monsanto Company, No. 18-4086

        On September 21, 2018, Mr. Kennedy sued the Monsanto Company, Hugh Grant, the

Commonwealth of Pennsylvania, the PPL Corporation, Joanne H. Raphael, Crawl Space Repair,

Dennis Koze, and Kate E. M. Tercha, raising claims regarding various conditions at his



                                                7
residence. 45 Mr. Kennedy alleged on September 17, 2018, he received seven communications

from Mr. Koze, in which Mr. Koze "accused [him] of crimes, and threatened [him] with eviction

based on his allegation of crimes by [Kennedy]."46 He also alleged Mr. Koze and Ms. Tercha

failed to provide him "with a private, secure mailbox," causing him to not receive "legal papers

from a court of law because there is no secure U.S. mail delivery" for him at the home. 47 He

further asserted because of the lack of secure mailboxes, "other tenants are aware of [his] private

legal, health and financial matters."48

         Mr. Kennedy went on to complain about the living conditions at his home. He alleged Mr.

Koze "practices medicine without a license in the shared space community room, and the medical

devices such a[ s] syringes used to draw human blood from patients by Koze do not comply with

government regulations." 49 According to Mr. Kennedy, the "shared space kitchen and bathroom

are unsanitary and are no longer kept clean, and may be at times contaminated from the unsterilized

medical equipment and devices, which are also not disposed properly." 50              He also alleged

"[m]odem [t]ire protection is non-existent" at the residence. 51 Mr. Kennedy further complained

"[l]ead and other toxins are present in the ... ceiling and walls," and there is mold in the kitchen. 52

He indicated "[c]urrent tenants cough often, and may have severe health problems due to the

toxins. " 53

         Mr. Kennedy also alleged his residence has exposed electrical wires which "violate

national standards and are a probable fire hazard, and do not comply with modem building

codes." 54 He is "harmed by radiation from PPL Corporation Smart Meter, which is located

proximate to [his] room on the second floor." 55 Mr. Kennedy also complained about Mr. Koze's

Crawl Space Repair business, which "bums toxic materials including but not limited to rotted

beams, damaged floor joists, sill plates, box sills, old damaged insulation, and mildew and fungus



                                                   8
growth from his customer[s'] homes." 56 Mr. Kennedy also asserted Ms. Tercha, as part of her

farming operations, uses "toxic chemicals from Defendant Monsanto Company," and he has been

injured by the fumes. 57 Mr. Kennedy also faulted Mr. Koze for "falsely advertis[ing] [the]

conditions of the rental on craigslist.com in the Fall of2016." 58

        Mr. Kennedy alleged ten claims: (1) trespass; (2) trespass on the case; (3) trespass on the

case-vicarious liability; (4) intentional infliction of emotional distress; (5) negligence; (6) failure

to provide safe living conditions; (7) failure to provide safe health conditions; (8) privacy

violations; (9) failure to comply with US postal regulations; and (10) false advertising. 59 He

asserted he was invoking this Court's diversity jurisdiction, and requested declaratory and

injunctive relief, as well as damages. 60

        On September 26, 2018, Judge Schmehl dismissed Mr. Kennedy's complaint for lack of

subject matter jurisdiction, finding Mr. Kennedy failed to plead complete diversity among the

parties. 61 Judge Schmehl did not give Mr. Kennedy leave to file an amended complaint, noting

he could refile his claims in state court. 62

                10.     Kennedy v. Commonwealth, No. 18-4310

        Undeterred by the Court's dismissing his theories in No. 18-4086, Mr. Kennedy again sued

the Commonwealth of Pennsylvania, the PPL Corporation, Joanne H. Raphael, Crawl Space

Repair, Dennis Koze, Kate E.M. Tercha, Brian Seidel, Annett Hunter, Shirley M. Swavely, Kermit

A. Ritter, Clyde Elliott Deal, the Monsanto Company, and Hugh Grant. 63 In this complaint, Mr.

Kennedy reiterated the allegations and causes of actions he previously asserted - and this Court

dismissed - in No. 18-4086. 64 Mr. Kennedy only added Brian Seidel, Annette, Hunter, Kermit A.

Ritter, Clyde Elliot Deal, and Shirley M. Swavely "are unwilling co-plaintiffs, and current or




                                                  9
former tenants at" the residence. 65        Mr. Kennedy "believe[d] said un-willing co-plaintiff

defendants have or had the same and/or rental terms and conditions agreement" as he does. 66

        On October 12, 2018, Judge Schmehl dismissed Mr. Kennedy's Complaint as malicious,

noting it "once again raise[d] claims that Kennedy has asserted in [a] previous lawsuit[]." 67 Judge

Schmehl also noted, "to the extent Kennedy [was] naming Seidel, Hunter, Ritter, Deal, and

Swavely as co-plaintiffs, as a non-attorney proceeding pro se, he may not represent these

individuals in this matter or raise claims on their behalf."68 Judge Schmehl denied Mr. Kennedy

leave to file an amended complaint. 69

        In light of his filing history and as he did in No.18-3532, Judge Schmehl also placed Mr.

Kennedy on notice "filing new cases regarding these same events [tenancy issues], or other events

that Kennedy has alluded to in previous lawsuits, may result in restriction of his filing privileges." 70

                11.        Kennedy v. Leeson, No. 18-4414

        So he decided to sue the Judges who dismissed his frivolous cases. On October 11, 2018,

Mr. Kennedy sued Judges Leeson, Jones, Smith, Pappert, Schmehl, and Chief Judge Smith of the

United States Court of Appeals for the Third Circuit. 71 Mr. Kennedy pled he was "summoning"

the Judges "to answer and declare or swear under penalty of perjury the said in a plea of trespass,

trespass on the case, trespass on the case-vicarious liability, and failure to provide a republican

form of govemment." 72 Mr. Kennedy sued because these judges dismissed his cases while serving

as judges.

        On October 17, 2018, we granted Mr. Kennedy leave to proceed informapauperis and

dismissed his Complaint, noting the Judges are entitled to judicial immunity for their decisions

dismissing his cases. 73




                                                  10
        B.      Mr. Kennedy's allegations before us today.

                1.    Kennedy v. County of Lehigh, No. 19-163

        On January 10, 2019, and ignoring Judge Schmehl's August 27, 2018 Order in No. 18-

3532, Mr. Kennedy returned to the events in Lehigh County in Summer 2017 and sued Lehigh

County, Upper Macungie Township, the MacMain Law Group LLC, David J. MacMain, Matthew

J. Connell, Brian H. Leinhauser, David M. Backenstoe, and Joseph N. Hanna. As noted above,

Attorneys David Backenstoe and David J. MacMain are representing various Defendants in No.

18-977. Mr. Connell and Mr. Leinhauser are partners of Attorney MacMain with MacMain Law

Group LLC. 74

       Mr. Kennedy alleges this 2019 case "is unique and distinct from other cases and claims

made by [him] in E.D. Pa. and includes the fact that the government, its counsel and other

defendants exceeded their jurisdiction, and damaged Kennedy, and injured Kennedy in loss of

rights in matters in Lehigh County, Pennsylvania, from approximately June 1, 2017 to the present

time." 75 He contends all of the defendants, especially Mr. Hanna, "(probably) also committed

treason, under military law, now effective as of January 1, 2019." 76 Mr. Kennedy claims Mr.

Hanna "carried [him] away without permission, to County of Lehigh prison.'m He also believes

Mr. Hanna "enforces Sharia Law and not US law, based on hearsay evidence." 78

       Mr. Kennedy alleges the Defendants violated RICO from 2008 until the present by

"misstat[ing], misinform[ing] and fil[ing] fake financial records on government websites,

supported by self-authenticating digital evidence under Rule 902. " 79 He also takes issue with

various actions in No. 18-977. For example, Mr. Kennedy faults opposing counsel Attorneys

MacMain and Backenstoe for dishonoring his offers to settle. 80 He claims Attorneys MacMain

and Backenstoe violated his privacy rights by failing to redact certain information, such as his



                                              11
"Ecclesiastical Number and diplomatic passport number," as well as his date and place of birth.s 1

Mr. Kennedy asserts six ( 6) causes of action: (1) trespass on the case; (2) RICO; (3) trespass on

the case-vicarious liability; (4) failure to provide a republican form of government and privacy

violations; (5) intentional infliction of emotional distress; and (6) negligence. s2 Mr. Kennedy seeks

declaratory and injunctive relief, as well as damages.s 3

                2.      Kennedy v. PPL Corp., No. 19-212

        On January 14, 2019, still undeterred by this Court's rulings in Nos. 18-4086 and 18-4310,

Mr. Kennedy now sues PPL Corporation, Joanne H. Raphael, Vincent Sorgi, William H. Spence,

Kate E.M. Tercha, Dennis Koze, Crawl Space Repair, the USPS, Megan Brennan, and Thomas

Marshall. Mr. Kennedy first alleges these persons violated RICO over the past ten (10) years by

"misstat[ing], misinform[ing] and fil[ing] fake financial records on government websites ... and

us[ing] alternative metrics to avoid generally accepted accounting principles."s4 Mr. Kennedy

suggests the USPS and PPL filed false SEC Form 10-K documents on the Securities and Exchange

Commission's website.ss He alleges the USPS "incurred $65 billion of cumulative losses since

the 2007-2009 recession, according to President Trump, evidence [ofJ RICO financial fraud with

no intent to earn profits and destroy competition. "s 6

       Disregarding Judge Schmehl's October 12, 2018 Order in No. 18-4310, Mr. Kennedy once

again raises claims regarding his living conditions at his residence. He alleges Ms. Tercha and Mr.

Koze "falsely advertised about [the] rental building in 2016" and they "failed to provide [him]

with a private, secure mailbox at [the] rental building. "s 7 He faults the USPS for not "enforce[ing]

its security mailbox laws at the rental building."ss Mr. Kennedy contends Mr. Koze "practices

medicine without a license in the shared space community room," and the "shared space kitchen

and bathroom are unsanitary and are no longer kept clean, and may be at times contaminated from



                                                  12
 the unsterilized medical equipment and devices, which are also not disposed of properly." 89 He

suggests there is no modem fire protection at the residence, and there is lead and other toxins in

the ceiling and walls. 90 The kitchen and bathroom have mold. 91 Mr. Kennedy claims he and other

tenants "may also have severe health problems due to the EMF pollution and from rental building

toxins, CSR toxins, Monsanto Corporation Glyphosate and PPL Smarter [sic] Meter in and on the

said building." 92 He asserts there are exposed wires in his bedroom and the community room, and

he is "harmed by radiation from PPL Corporation Smart Meter, which is located proximate to [his]

room on the second floor." 93 Mr. Kennedy also contends Mr. Koze "for his Crawl Space Repair

company's business purposes bums toxic materials including but not limited to rotted beams,

damaged floor joists, sill plates, box sills, old damaged insulation, and mildew and fungus

growth."94 Mr. Kennedy alleges Mr. Koze and Ms. Tercha "breached the contract with [him]

concerning tenancy on 12-30-2018 in a Notice and letter signed by Koze on behalf of Tercha."95

        Mr. Kennedy asserts eight (8) causes of action in his Complaint: (1) trespass; (2) RICO;

(3) trespass on the case-vicarious liability; (4) failure to provide a republican form of

government; (5) negligence; (6) failure to provide safe living conditions; (7) breach of contract;

and (8) fraud material omission. 96 He seeks damages and an order declaring the "rental building

off-limits for human domicile."97

II.    Analysis

       Mr. Kennedy will always swear to being a pauper and proceed in forma pauperis because

it appears he is incapable of paying the fees to commence a federal case. He takes advantage of

free filing to bring malicious meritless cases. He repeats claims in repeated lawsuits. If he had to

pay the $400 in fees, he may not bring so many frivolous cases based on the same events. And,

the public would have the benefit of over $4,400 in filing fees for the 2018 cases alone.



                                                13
        Congress created in forma pauperis "to ensure that indigent litigants have meaningful

access to the federal courts."98 The purpose of informa pauperis is to ensure equal access to the

justice system regardless of a person's inability to pay court filing and administrative fees. 99

Congress did not intend the grant of in forma pauperis status as a free pass to harass citizens and

burden the federal courts with malicious lawsuits. Federal law, 28 U.S.C. § 1915(e)(2(B), requires

we dismiss the complaint if it is malicious or fails to state a claim. "A court that considers whether

an action is malicious must, in accordance with the definition of the term 'malicious,' engage in a

subjective inquiry into the litigant's motivations at the time of the filing of the lawsuit to determine

whether the action is an attempt to vex, injure or harass the defendant." 100 "A district court may

dismiss a complaint as malicious if it is plainly abusive of the judicial process or merely repeats

pending or previously litigated claims." 101

        Congress also recognizes indigent persons can abuse their cost-free access to the court

through their pauper status. 102 Under 28 U.S. C. § 1915(e), Congress set a mechanism requiring

courts to deny a litigant from proceeding in forma pauperis if we find the litigant's claims is

frivolous. 103 Our Court of Appeals held a claim is deemed frivolous under 28 U.S.C. § 1915(e)

"if, after considering the contending equities, the court determines that the claim is: (1) of little or

no weight, value, or importance; (2) not worthy of serious attention; or (3) trivial." 104 We are

required to "assess an in forma pauperis complaint from an objective standpoint in order to

determine whether the claim is based on an indisputably meritless legal theory or clearly baseless

factual contention." 105

        We have discretionary authority to revoke in forma pauperis status from litigants who

abuse their status under 28 U.S.C. § 1915(a). 106          Courts also have "inherent power and

constitutional obligation to protect their jurisdiction from conduct which impairs their ability to



                                                  14
carry out Article III functions." 107 Our Court of Appeals held courts are within their power to deny

a non-prisoner litigant's in forma pauperis status if the litigant abuses their pauper status by

excessively filing claims resulting in dismissal. 108 A claim is trivial when a court determines "the

record supports a finding that a reasonable paying litigant would not have filed the

same claim after considering the costs of suit." 109

        A. Mr. Kennedy's RICO claims lack merit.

        Mr. Kennedy raises RICO claims for most harm. Last year in No. 19-163, he alleged the

defendants violated RICO from 2008 until the present by "misstat[ing], misinform[ing] and fil[ing]

fake financial records on government websites, supported by self-authenticating digital evidence

under Rule 902." 110 In No. 19-212, Mr. Kennedy now alleges the USPS and PPL violated RICO

by filing fake financial records on government websites, including the Securities and Exchange

Commission's website. Mr. Kennedy's RICO claims remain meritless.

       The RICO statute provides "any person injured in his business or property by reason of a

violation of section 1962 of this chapter may sue therefor in any appropriate United States district

court."ll 1 Nothing in the Complaints, however, provides a plausible, non-speculative basis for

concluding Mr. Kennedy suffered injury to business or property which would give him standing

to raise a RICO claim. To establish standing under§ 1964(c), "a RICO plaintiff [must] make two

related but analytically distinct threshold showings   ... : (1) that the plaintiff suffered an injury

to business or property; and (2) that the plaintiffs injury was proximately caused by the

defendant's violation of 18 U.S.C. § 1962." 112 Congress, through RICO, does not provide a cause

of action where the damages alleged are "speculative."m Mr. Kennedy's RICO claims are based

upon his speculations regarding the Defendants' actions. He does not plead injury to business or




                                                 15
property caused by a pattern of racketeering activity. 114 Accordingly, his RICO claims will be

dismissed.

         B. We dismiss Mr. Kennedy's state law claims for lack of subject matter jurisdiction.

         Mr. Kennedy's remaining claims in both of the new cases allege various torts under state

law. To the extent Mr. Kennedy asserts a legitimate claim under state law, he has failed to

demonstrate our subject matter has jurisdiction over such claims. 115 Because we dismiss Mr.

Kennedy's RICO claims, we will not exercise supplemental jurisdiction over state law claims.

         The only independent basis for jurisdiction over these possible state law tort claims is 28

U.S.C. § 1332(a), which grants us jurisdiction over a case in which "the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between ... citizens

of different States." Mr. Kennedy does not, and cannot in good faith, allege the parties are

completely diverse, as it suggests Mr. Kennedy and some of the named Defendants are citizens of

Pennsylvania. 116 We dismiss Mr. Kennedy's state law claims for lack of subject matter jurisdiction

and as filed maliciously. 117

        C. We restrict Mr. Kennedy's further abuse of informa pauperis.

        We may revoke Mr. Kennedy's pauper status under 28 U.S.C. § 1915(a) because we find

he abuses his cost-free access to the Court. Abusive litigation includes a litigant commencing an

overabundance of actions through in forma pauperis privileges, which courts ultimately dismiss

as frivolous. 118

        Our Court of Appeals has approved revoking in forma pauperis status to abusive litigants.

In Deutsch, our Court of Appeals indicated in dicta "extreme circumstances" might justify

revoking a litigant's in forma pauperis status even though the litigant otherwise qualifies. 119 In

Douris v. Middletown Twp., our Court of Appeals upheld a district court's revocation of a litigant's



                                                 16
pauper status for abusive filings, which it found justified an "extreme circumstance." 120 In Douris,

the litigant filed nine suits in this Court over ten years-all lacking merit and expending significant

judicial resources. 121 Although the litigant otherwise qualified for pauper status, the district court

revoked the litigant's pauper status citing the litigant's abusive filings as "extreme circumstances"

justifying revocation. 122 Our Court of Appeals affirmed the district court's finding the litigant's

abusive litigation constituted an "extreme circumstance." 123 Our Court of Appeals cited the

litigant's numerous suits which ultimately ended in dismissal or summary judgment, which our

Court of Appeals cited as justifying its finding. 124

         We may deny pauper status for "extreme circumstances" because the litigant filed

excessive meritless claims. In Aruanno v. Davis, a litigant filed thirty-three cases over three years

while proceeding in forma pauperis- thirteen of which the court previously dismissed as

frivolous. 125 The district court created a discretionary rule-mirroring 28 U.S.C § 1915(g) for

prisoners seeking to proceed as a pauper-requiring courts to deny a litigant's pauper status if the

litigant previously filed three or more suits with the benefit of in forma pauperis status which

ended in dismissal, unless the litigant could show he faced imminent danger. 126 Because the court

had previously dismissed more than three such suits and he was not in imminent danger, the court

ordered the litigant to show cause why he should not be denied to proceed informapauperis. 127

The litigant failed to do so. 128 The court used its discretionary power under 28 U.S.C § 1915(a)

and found the litigant's abuse of the judicial system to warrant denial of his in forma pauperis

status. 129

         We may deny in forma pauperis status for abusive litigation. In Visser v. Supreme Court

of California, a court of appeals denied a litigant pauper status because he sought to proceed as a

pauper in eleven meritless actions which the court of appeals described as "manifestly abusive." 130



                                                  17
Consistent with Visser, a California district court in Bontemps v. Sotak refused to consider

revoking a litigants' pauper status unless the court previously dismissed ten or more of the

litigant's suits for being frivolous. 131

         We also are mindful of the limits on a bar from filing all future cases. One court of appeals

refused to revoke a litigant's pauper status for abusive litigation as too punitive. In Miller v.

McDonald, the litigant had a history of excessively commencing meritless actions under his pauper

status. 132 Because of his history of abusive litigation, the district court enjoined the litigant from

commencing actions until he paid the filing fees. 133 The court of appeals vacated the district

court's injunction and held restricting the litigant from proceeding in forma pauperis in future

litigation too broad and the punitive action failed to provide the litigant access to the courts in the

future. 134

        The United States Court of Appeals for the Second Circuit permits district courts to issue

limited injunctions restricting abusive litigants' access to the courts, finding district courts have

the "power and the constitutional obligation to protect [its] jurisdiction from conduct which

impairs [its] ability to carry out Article III functions." 135 This guidance applies especially when

litigants "abuse the process of the Courts to harass and annoy others with meritless, frivolous,

vexatious or repetitive ... proceedings." 136 In Bankhead v. Kelly, a New York district court

acknowledged it possessed the power to deny a plaintiff from proceeding in forma pauperis, but

stopped short of revoking his pauper status in the case. 137 The litigant in Bankhead previously

filed numerous meritless actions through his pauper status. 138 The New York district court

declined to exercise its ability to revoke pauper status for abusive litigation and instead warned the

litigant if he continued to commence meritless action through his pauper status, the court would

then revoke his in forma pauperis status. 139



                                                 18
        In balancing the harm from abusing pauper status with a punitive bar to all lawsuits, we

will allow Mr. Kennedy informa pauperis status for these two cases. Mr. Kennedy filed thirteen

meritless cases in less than a year. We granted him in forma pauperis status in each case. He

avoided paying $5200 for filing cases which lack merit. Each meritless case required public

servants to expend limited resources to address frivolous allegations not cognizable in federal

court. We allow Mr. Kennedy to avoid the filing fees in these last two cases before us today. But,

we order him to show cause as to why he should be permitted to file complaints without paying

the filing fees in future cases on issues already before the Court or unless he faces imminent danger.

We also direct our Clerk to assign Mr. Kennedy's future filings to our docket to ensure he does

not shop his conduct.

III.    Conclusion

        We grant Mr. Kennedy leave to proceed in forma pauperis and dismiss his Complaints.

Mr. Kennedy's remaining Motions will be denied. Mr. Kennedy will not be given leave to amend

in either case because amendment would be futile. As noted above, Mr. Kennedy is a frequent

filer who has been warned filing new cases regarding events alluded to in previous lawsuits could

result in restriction of his filing privileges. Despite the warning, Mr. Kennedy filed these two civil

actions. In light of Mr. Kennedy's filing history, we require Mr. Kennedy to show cause as to why

he should not be barred from filing civil non-habeas cases related to facts already litigated without

prepayment of the filing fee and administrative fee unless he pleads imminent danger. 140


1
  Beside the cases discussed, Mr. Kennedy also filed: Kennedy v. Comm 'r of Soc. Sec., No. 18-
2522 (E.D. Pa.) (filed June 14, 2018) (pending Social Security proceeding before Judge Jones);
Kennedy v. Equifax, Inc., No. 18-214 (E.D. Pa.) (filed Jan. 16, 2018) (pending proceedings before
Judge Schmehl); Kennedy v. Nester, No. 17-4845 (E.D. Pa.) (filed Oct. 27, 2017) (assigned to
Judge Smith and voluntarily dismissed by Mr. Kennedy); Kennedy v. Dent, No. 17-4844 (E.D. Pa.)
(filed Oct. 27, 2017) (assigned to Judge Smith and voluntarily dismissed by Mr. Kennedy);
Kennedy v. Muldowney, No. 17-4599 (E.D. Pa.) (filed Oct. 13, 2017) (assigned to Judge Jones and


                                                 19
 dismissed without prejudice under a notice of voluntary dismissal); Kennedy v. United States, No.
 17-4579 (E.D. Pa.) (filed Oct. 12, 2017) (assigned to Judge Jones and dismissed without prejudice
 under a notice of voluntary dismissal).

 2
     Compl., Kennedy v. Comm'r, No. 18-257 (E.D. Pa.) (ECF Doc. No. 3).

3
 Order, Kennedy v. Comm 'r, No. 18-257 (E.D. Pa.) (ECF Doc. No. 2). The earlier case (No. 18-
214) remains pending before Judge Schmehl.

4 Kennedy v. Comm 'r, Dep 't of the Treasury Internal Revenue Serv., No. 18-257, 2018 WL
3020161, at *1, *3 (E.D. Pa. June 18, 2018).

5    Id. at *2.
6
     Compl., Kennedy v. Hanna, No. 18-977 (E.D. Pa.) (ECF Doc. No. 3).

7    Id.



9    Order, Kennedy v. Hanna, No. 18-977 (E.D. Pa.) (ECF Doc. No. 2).

1
 °Compl., Kennedy v. Commonwealth, No. 18-3374 (E.D. Pa.) (ECF Doc. No. 2).
u Id.

12
     Kennedy v. Pennsylvania, No. 18-3374, 2018 WL 4100670, at *3 (E.D. Pa. Aug. 24, 2018).
13
     Id. at *2.
14
     Id. at *3.
15
     Compl., Kennedy v. Jones, No. 18-3442 (E.D. Pa.) (ECF Doc. No. 2).

16
     Kennedy v. Jones, No. 18-3442, 2018 WL 4538419, at *5 (E.D. Pa. Sept. 21, 2018).
17
     Id. at *1.

18   Id.

19
     Id. at *5.
20
     Am. Compl, Kennedy v. Jones, No. 18-3442 (E.D. Pa.) (ECF Doc. No. 10).

21   Kennedy v. Pennsylvania, No. 18-3442, 2018 WL 5977968, at *9 (E.D. Pa. Nov. 14, 2018).


                                               20
22   Id.

23   Id.

24   Id.

25
     Compl., Kennedy v. Getz, No. 18-3532 (E.D. Pa.) (ECF Doc. No. 2).

26
     Id. at 6.

21   Id

28   Id.

29
     Id. at 2.
30
     Id. at 5.
31
     Kennedy v. Getz, No. 18-3532, 2018 WL 4094967, at *4 (E.D. Pa. Aug. 27, 2018).

32
     Id. at *3.

33   Id.

34
     Id. at *4.
35
     Compl., Kennedy v. Romano, No. 18-3648 (E.D. Pa.) (ECF Doc. No. 2).

36
     Kennedy v. Romano, No. 18-3648, 2018 WL 4566148, at *4 (E.D. Pa. Sept. 24, 2018).

37   Id.

38
     Order, Kennedy v. Romano, No. 18-3648 (E.D. Pa.) (ECF Doc. No. 8).

39
     Compl., Kennedy v. Univ. ofNotre Dame du Lac, No. 18-3747 (E.D. Pa.) (ECF Doc. No. 1).

4   °Kennedy v. Univ. ofNotre Dame du Lac, No. 18-3747, 2018 WL 4356771, at *2 (E.D. Pa. Sept.
12, 2018).

41   Id.

42
     Compl., Kennedy v. Commonwealth, No. 18-4071 (E.D. Pa.) (ECF Doc. No. 2).

43
     Id. at 1.
44
     Kennedy v. Pennsylvania, No. 18-4071, 2018 WL 4635774, at *2 (E.D. Pa. Sept. 27, 2018).
                                               21
45
     See Kennedy v. Monsanto Company, No. 18-4086 (E.D. Pa.).

46
     Compl. at 7, Kennedy v. Monsanto Company, No. 18-4086 (E.D. Pa.) (ECF Doc. No. 2).

47
     Id at 8.

48
     Id at 10.
49
     Id at 8.

50   Id.

51   Id.

52   Id.

53
     Id. at 9.

54   Id.

55   Id.

56   Id.

57   Id.

58
     Id at 11.
59   Id at 2-11.

60
     Id. at 1-2, 12-14.

61
  Kennedy v. Monsanto Company, No. 18-4086, 2018 WL 4615855, at *3 (E.D. Pa. Sept. 26,
2018).

62   Id.

63
     See Kennedy v. Commonwealth, No. 18-4310 (E.D. Pa.).
64
  See generally Compl. at 1-12, Kennedy v. Commonwealth, No. 18-4310 (E.D. Pa.) (ECF Doc.
No. 2).

65
     Id. at 4.




                                              22
67
      Kennedy v. Pennsylvania, No. 18-4310, 2018 WL 4953036, at *3 (E.D. Pa. Oct. 12, 2018).

68   Id.

69
     Id. at *4.

70
     Id. (citing Abdul-Akbar v. Watson, 901F.3d329, 333 (3d Cir. 1990)).

71
     Compl., Kennedy v. Leeson, No. 18-4414 (E.D. Pa.) (ECF Doc. No. 2).

72
     Id. at 1.

73
     Kennedy v. Leeson, No. 18-4414, 2018 WL 5046674, at *2 (E.D. Pa. Oct. 17, 2018).

74
     ECF Doc. No. 2, at 6.

75
     Id. at 1-2.

76
     Id. at 2.

77
     Id. at 5.

78   Id.

79
     Id. at 10.
80
     Id. at 7.

81
     Id. at 8.

82
     Id. at 4-13.

83
     Id. at 14-16.
84
     ECF Doc. No. 2, at 6-7.

85
     Id. at 7.

86   Id.

87
     Id. at 10.

88
     Id. at 11.

89   Id.


                                                23
90    Id.

91
      Id. at 11-12.

92
      Id. at 12.

93    Id.

94
      Id. at 12-13.
95
      Id. at 13.

96
      Id. at 3-14.
97
      Id. at 15-16.

98
      Neitzke v. Williams, 490 U.S. 319, 324 (1989).
99
      Jones v. Zimmerman, 752 F.2d 76, 78-79 (3rd Cir. 1985).

100
      Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995).
101
      Brodzki v. CBS Sports, No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

102
      Nietzke, 490 U.S. at 324.

103
      Ball v. Famiglio, 726 F.3d 448, 462 n.18 (3rd Cir. 2013).
104
      Deutsch, 67 F.3d at 1082.

105
      Id. at 1086.
106   Aruanno v. Davis, 168 F. Supp. 3d 711, 715 (D.N.J. 2016).

107
      In re McDonald, 489 U.S. 180, 185 n.8 (1989) (internal quotations omitted).

108
      Douris v. Middletown Twp., 293 Fed. Appx. 130, 132 (3rd Cir. 2008).

109
      Deutsch, 67 F.3d at 1089.
110
      ECF Doc. No. 2, at 10.

111
      18 U.S.C. § 1964(c).

112   Maio v. Aetna, Inc., 221 F.3d 472, 483 (3d Cir. 2000) (footnote omitted).


                                                  24
m Id at 495 (speculative damages were "predicated exclusively on the possibility that future
events might occur" could not form the basis of a RICO injury).
114
   See Clarkv. Conahan, 737 F. Supp. 2d 239, 255 (M.D. Pa. 2010) (explaining "injury for RICO
purposes requires proof of concrete financial loss, not mere injury to an intangible property
interest").
115
   See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("The burden of
establishing federal jurisdiction rests with the party asserting its existence." (citing
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).
116See Lincoln Ben. Life Co., 800 F.3d at 104 (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81,
89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010)).
117
    Many of Mr. Kennedy's claims demonstrate maliciousness identical to ones he asserted earlier.
Mr. Kennedy's Complaint in No. 19-212 reiterates the claims regarding various conditions at his
residence raised in Nos. 18-4086 and 18-4310. We dismissed those previous Complaints. This
dismissal "does not give him the right to file [a third] lawsuit based on the same facts." Sendi v.
NCR Comten, Inc., 624 F. Supp. 1205, 1207 (E.D. Pa. 1986); see Walton v. Eaton Corp., 563 F.2d
66, 61 (3d Cir. 1977) (en bane) ("[T]he court must insure that the plaintiff does not use the incorrect
procedure of filing duplicative complaints for the purposes of circumventing the rules pertaining
to the amendment of complaints."); Brodzki, 2012 WL 125281, at *1. As to No. 19-163, if Mr.
Kennedy is upset about actions the defendants have taken in No. 18-977, he may raise those
concerns with the Court in the case, not another lawsuit. To the extent No. 19-163 raises claims
duplicating those in No. 18-977, they are also malicious, as Mr. Kennedy has already proceeded
on those claims.
118
      See Deutsch, 67 F. 3d at 1086-87.
119
      Deutsch, 67 F.3d at 1084 n.5.
120
      293 Fed. Appx. at 132.
121
      Id at 131.
122
      Id 132.

123   Id

124
      Id at 132-33.
125
      168 F. Supp. 3d 711, 713 (D.N.J. 2016).
126
      Id at 716.

127   Id

                                                 25
128
      Id. at 718-719.
129
      Id. at 713.
130
      919 F.2d 113, 114 (9th Cir. 1990).
131
      No. 09-2115, 2013 U.S. Dist. LEXIS 6799, *11 (E.D. Cal. Jan. 16, 2013).

132
      541F.3d1091, 1094-1095 (11th Cir. 2008).
133
      Id. at 1094.
134
      Id. at 1098.
135
      In re Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984).

136
      Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000).
137
      13-CV-04577 (NGG), 2013 U.S. Dist. LEXIS 164517, *24-25 (E.D.N.Y. Nov. 19, 2013).

138   Id. *6-10.

139
      Id. at *25.
140
    See Abdul-Akbar v. Watson, 901 F.3d 329, 333 (3d Cir. 1990) ("When a district court is
confronted with a pattern of conduct from which it can only conclude that a litigant is intentionally
abusing the judicial process and will continue to do so unless restrained, we believe it is entitled
to resort to its power of injunction and contempt to protect its process.").




                                                26
